Citation Nr: 1202897	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  05-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches on an extraschedular basis.  

2.  Entitlement to an effective date earlier than December 6, 2004, for the assignment of a 30 percent evaluation for migraine headaches.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL


Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from July 1989 to January 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas, in which the RO denied the Veteran's claim for a rating in excess of 10 percent for service-connected migraine headaches.  The Veteran subsequently filed a timely appeal.                   

In August 2006, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims folder.  

By a November 2006 decision, the Board denied the Veteran's claim for a rating in excess of 10 percent for service-connected migraine headaches.  The Veteran appealed the November 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2007 Order, the Court granted a Joint Motion for Remand (Joint Motion), vacated the November 2006 Board decision, and remanded the case, pursuant to 38 U.S.C. § 7252(a), for compliance with the directive stipulated in the Joint Motion.

In January 2008, the Board remanded this case for additional development.

By an August 2008 decision, the Board once again denied the Veteran's claim for a rating in excess of 10 percent for service-connected migraine headaches.  The Veteran appealed the August 2008 decision to the Court.  In a May 2009 Order, the Court granted a Joint Motion, vacated the August 2008 Board decision, and remanded the case, pursuant to 38 U.S.C. § 7252(a), for compliance with the directive stipulated in the Joint Motion.

In an October 2009 decision, the Board concluded that the criteria for entitlement to a 30 percent rating for migraine headaches were met.  The Board also determined that a disability rating in excess of 30 percent was not warranted for the Veteran's migraine headaches.  The Veteran appealed the October 2009 decision to the Court.  In a Brief of Appellant, the Veteran's attorney-representative contended that a 50 percent rating was warranted for the Veteran's migraine headaches.  The attorney-representative further maintained that the evidence of record raised a claim of entitlement to a rating in excess of 30 percent for migraine headaches on an extraschedular basis, and that the Board erred in not discussing that claim.      

In a May 2011 Memorandum Decision, the Court affirmed that part of the Board's October 2009 decision in which the Board denied a disability rating in excess of 30 percent for migraine headaches.  The Court also set aside the Board's implied determination that the evidence of record did not raise a claim for extraschedular consideration and remanded that matter for further proceedings consistent with its decision.  Thus, the remaining issue before the Board is entitlement to a rating in excess of 30 percent for migraine headaches on an extraschedular basis

As explained in the decision below, the criteria for referral to the Director of Compensation and Pension for the issue of entitlement to a rating in excess of 30 percent for migraine headaches on an extraschedular basis have been met.  Thus, the issue of an increased rating for migraine headaches on an extraschedular basis, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Pursuant to the Board's October 2009 decision, the RO, in an October 2009 rating action, increased the disability rating for the Veteran's service-connected migraine headaches from 10 percent to 30 percent disabling, effective from December 6, 2004.  In September 2010, the Veteran's attorney-representative, on behalf of the Veteran, filed a notice of disagreement (NOD), disagreeing with the effective date for the 30 percent rating for the Veteran's migraine headaches.  The RO/AMC has not yet issued a statement of the case (SOC).  Pursuant to the holding in Manlincon v. West, 12 Vet. App. 119 (1998), the issue of entitlement to an effective date earlier than December 6, 2004, for the assignment of a 30 percent evaluation for migraine headaches must be remanded.


FINDING OF FACT

The Veteran's migraine headaches present an exceptional or unusual disability picture.   


CONCLUSION OF LAW

The criteria for referral to the Director of Compensation and Pension for the issue of entitlement to a rating in excess of 30 percent for migraine headaches on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.16(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service-connected migraine headaches are rated under Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent evaluation will be assigned for migraine headaches resulting in characteristic prostrating attacks occurring on an average once a month over the prior several months.  A 50 percent evaluation will be assigned for migraine headaches with very frequent completely prostrating prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

By the October 2009 decision, the Board concluded that the criteria for a 30 percent rating for migraine headaches were met.  The Board noted that during the course of the appeal, the Veteran's headaches increased in frequency and severity and were characteristically prostrating, necessitating prescription medication and work breaks, during which he rested in a cold, dark room and applied an ice pack to the back of his neck.  The Veteran worked as an aircraft mechanic.  However, the Board determined that an increased rating to 50 percent rating was not warranted because the Veteran's headaches did not cause economic inadaptability.  The Board stated that according to the Veteran, his employer had been flexible in working with him when his headaches manifested, allowing him to go inside and rest and apply ice until his headache symptoms abated.  

In the October 2009 decision, the Board did not consider whether an extraschedular rating was warranted.  In this regard, VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1) (2011).  Extraschedular ratings under 38 C.F.R. § 3.3.21(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determined whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.    

In the May 2011 Memorandum Decision, although the Court affirmed that part of the Board's October 2009 decision in which the Board denied a disability rating in excess of 30 percent for migraine headaches, the Court also determined that a remand was warranted in order for the Board to consider the issue of referral for an extraschedular rating.  The Court agreed with the Board's determination that the evidence of record did not show that the Veteran's migraine headaches were productive of "severe economic inadaptability."  The evidence showed that the Veteran's employer had been flexible in working with him when he experienced headaches and allowed him to go inside, rest, and apply ice until the headaches abated.  According to the Court, that evidence showed that the Veteran was able to adapt such that his headaches did not impair his earnings, at least on that particular job.  In addition, the Court noted that in 2008, when the Veteran underwent pertinent VA medical examinations, he had become a full time student enrolled in a work study program.  In the VA examination reports, it was indicated that the Veteran had lost no time from school because of the headaches, although he had experienced prostrating headaches about twice a month.  There was no indication in the record that the Veteran's decision to undertake further study was driven by anything but his own personal choice.  He did not argue that the decision to attend school was due to an inability to continue working on construction jobs in the sun, or any other effect of the headache disability.  The Court stated that those facts did not support a conclusion of "severe economic inadaptability" in any possible meaning of that phrase.  Thus, the Court affirmed the Board's schedular rating decision with respect to the service-connected headache disability.  However, the Court recognized the Veteran's contention that his need to take work breaks to apply an ice pack in a dark room raised a claim for an extraschedular rating.  See 38 C.F.R. § 3.321(b).  In this regard, the Court stated that such work breaks at least constituted a burden that the Veteran's employer was forced to bear and certainly established interference for employment.  While the work breaks may not equate to "severe economic inadaptability" on a schedular basis under Diagnostic Code 8100, it was possible that they constituted "marked interference with employment" on an extraschedular basis under 38 C.F.R. § 3.321(b).  Therefore, the Court remanded the unadjudicated claim of entitlement to a rating in excess of 30 percent for migraine headaches on an extraschedular basis so that the Board could consider such issue.  

In light of the above, the Board notes that the Veteran's migraine headaches present an exceptional or unusual disability picture.  Thus, the Board finds that the criteria for submission to the Director, Compensation and Pension Service, for consideration of an extraschedular rating for migraine headaches have been met.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The criteria for submission to the Director, Compensation and Pension Service, for consideration of an extraschedular rating for migraine headaches have been met; the appeal is granted to this extent only. 


REMAND

In light of the above, the Board finds that the issue of entitlement to a rating in excess of 30 percent for migraine headaches on an extraschedular basis, must be remanded to the RO so that they can refer the claim to the VA Director of Compensation and Pension Service for consideration of whether an extraschedular rating is warranted for the Veteran's service-connected migraine headaches.    

In addition, as explained in the Introduction of this decision, the Veteran has submitted a timely NOD for the issue of entitlement to an effective date earlier than December 6, 2004, for the assignment of a 30 percent evaluation for migraine headaches.  The RO has not yet issued an SOC with respect to the aforementioned issue.  Under these circumstances, the Board must remand this issue so that the RO can provide the Veteran an SOC, and afford him an opportunity to perfect an appeal thereafter by filing a timely substantive appeal.  Manlincon, 12 Vet. App. at 238.




Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC to the Veteran that addresses the issue of entitlement to an effective date earlier than December 6, 2004, for the assignment of a 30 percent evaluation for migraine headaches.  The Veteran should also be informed of the requirements to perfect his appeal with respect to this issue.  If, and only if, the Veteran perfects an appeal by the submission of a timely substantive appeal, this issue should be returned to the Board for appellate review.  38 C.F.R. §§ 20.202, 20.302 (2011).

2.  With respect to the issue of entitlement to a rating in excess of 30 percent for migraine headaches on an extraschedular basis, the RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2011).

3.  The RO must also advise the Veteran that evidence supportive of an extra-schedular rating for his migraine headaches includes statements from current or former supervisors and co-workers substantiating diminished work capacity due to the migraine headaches.

4.  Thereafter, the claim for entitlement to an extraschedular rating in excess of 50 percent for migraine headaches, must be referred to the VA Director of the Compensation and Pension Service for consideration of whether an extraschedular rating is warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  Attention is directed to the Veteran's statements wherein he indicated that when he experienced migraine headaches, he needed to take work breaks to apply an ice pack in a dark room.  

5.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


